DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 3, 4, 5, and 6  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract ideas of risk algorithms to identify potential fraud via scoring models, and thus is drawn to certain methods of organizing human activity, such as fundamental economic principles or practices (including hedging, insurance, and mitigating risks) (see MPEP 2106.04(a).II.A. i. mitigating settlement risk, Alice Corp. v. CLS Bank,573 U.S. 208, 218, 110 USPQ2d 1976, 1982 (2014)ii. rules for conducting a wagering game, In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); iii. financial instruments that are designed to protect against the risk of investing in financial instruments, In re Chorna, 656 Fed. App'x 1016, 1021 (Fed. Cir. 2016) (non-precedential); 2106.04(a)(2)(III)C regarding performing mental process in a computer: The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a  misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296.).  Such limitations can also be seen as drawn toward the mental process categories as aside from generic computing components (network server) the steps are capable of being performed in the mind, but are merely recited as being performed electronically.  The mere nominal recitation of generic computer components does not take the claim limitation out of the mental process grouping.
This judicial exception is not integrated into a practical application because one additional element of a network modules is recited at a high level of generality as a performing generic computer functions of processing data (data processing as it pertains to scoring for risk management/ assessment).  This generic computer processor/ server is no more than executing instructions to perform the judicial exception and therefore does not impose any meaningful limitations on performing the abstract idea.
 Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application or provide an inventive concept, therefore claim 1 is ineligible.  The dependent claims are rejected at least because of their dependency.  Additionally, the dependent claims are merely reciting specifics of the abstract idea and are not significantly more or providing any specific structure or improvement to the computer.  Supervised machine learning is abstract (claim 7, see US 13961586 2019).  
Re the newly added limitation, the Examiner notes that such limitations are further specifying the abstract idea of mitigating risk (economic practice MPEP 2106.04(a) 2).  Further, Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).  Thus the whole claim is drawn to the economic practice (mitigating risk) which is a fundamental economic principle.  The limitations are mere instructions to automate a manual process by performing them on generic computer components without significantly more.  Appropriate correction is requested. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added limitation to the bottom of claim 1 that subsequent transactions that “match” the sidelined transactions are automatically sidelined without being processed and scored is not supported by the specification.  While risk scores are calculated, the specification does not support automatically sidelining transactions without processing and scoring them.  Additionally, “matching” is not supported in terms of how it is defined (location, amount, parties, etc.) in order for a transaction to match, as such is not supported in the specification. The dependent claims are rejected at least based on their dependency.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further, it is vague/ indefinite how a transaction can be sidelined without being processed.  Additionally “match” is vague because it is unclear if all the transaction data has to be the same and what qualifies as a “matching” transaction (amount, frequency, parties, time, location, etc.).  
Appropriate correction is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry et al. (US 20080086342). 
As per claim 1, Curry teaches a system comprising:
at least one network connected server having risk assessment (e.g. the risk assessment algorithm 310, the risk evaluation process 320, and the fraud risk determination step 370 are allowed to evolve simultaneously in order to take into account new data entered. Such heuristic algorithms may be implemented as, for example, genetic algorithms and/or neural network-based algorithms on processor-based platforms, para [0078]; When determining risk as part of the method 100, organizational exposure is examined based on the idea that positions of responsibility at risk are equivalent to opportunity for individuals in those positions to commit fraud. Examples of some of the key criteria that are considered with respect to the positions include, but are certainly not limited to, para [0040]); due diligence (e.g. In step 115, a business process fraud risk map is generated based on the review by generating and assigning first risk values to the business processes of the organization. In step 120, the business process fraud risk map is correlated to positions of responsibility within the organization. In step 125, second risk values are generated and assigned to the correlated positions based on the correlating step 120.For any given position, the second risk value assigned to that position may place that position in one of several defined categories of risk (e.g., high, intermediate, low), para [0039]; the types of relationships that exist within the organization and the quality of same (e.g., partners, joint venture, external to company, para [0040]);  transaction and email monitoring (e.g. the monitoring mechanisms employed within the organization to monitor behavior of a person in a particular position, and frequency of that monitoring (e.g., on-going, periodic, non-existent), para [0040]); internal controls (e.g. the established controls within the organization (e.g., 
wherein said modules have risk algorithms or rules that identify potential organizational fraud (e.g. An embodiment of the present invention is a method to assess and reduce the risk of fraud within an organization. The method includes performing a review of the organization’s business processes with respect to this risk, para [0025]; Many fraudulent financial reporting schemes involve earnings management arising from improper revenue recognition, and overstatement of assets or understatement of liabilities. Misappropriation of assets typically involves external and internal schemes such as embezzlement, payroll fraud, and theft, para [0048]; the investigative entity 340 performs an investigation based on the documented reasons for not providing a risk determination 372 and generates a set of investigative results 345. Information from the investigative results 345 may be entered into 
wherein said system applies a scoring model to process transactions by scoring them and sidelines potential fraudulent transactions for reporting or further processing (e.g. the risk assessment data 315 enters the fraud risk evaluation process 320. In accordance with an embodiment of the present invention, the risk assessment data 315 is operated on by the fraud risk evaluation process 320 to generate a fraud risk determination in response to the risk assessment data 315. The fraud risk determination is a reliable indicator of the individual's level of risk with respect to fraudulent activity. In accordance with an embodiment of the present invention, the fraud risk determination may take the form of a quantitative score, para [0065]; If the fraud risk determination is greater than the threshold value, then a decision not to provide the determination is made. If the fraud risk determination is less than the threshold value, then a decision to provide the determination is made. In accordance with an alternative embodiment of the present invention, if the resultant fraud risk determination is within a predefined range of values about the threshold value, a decision to delay providing the determination is made, para [0065]).  Thus this is interpreted to read on sidelining of potential fraudulent transactions for “reporting” as paragraph [0068] + teaches reporting the results.  Therefore, the subsequent limitation regarding “further processing” is an optional limitation based on the “reporting or further processing”.  Even further, the newly added limitation regarding automatically sidelining without processing and scoring, is also interpreted as optional, as it is drawn to the further processing limitation clause establishing the sidelined transactions.  Alternatively, the Examiner 
As per claim 2, Curry teaches the system of claim 1. Curry further teaches wherein said processing occurs iteratively and said system recalibrates the risk algorithms or rules underlying the scores over time (e.g. a decision is made as to whether the number of positions having a second risk value being on a higher-risk side of a risk threshold value (e.g., being in a highest risk category) is acceptable. If not acceptable, then in step 135 at least one of the business processes is adjusted or modified in an attempt to change at least one corresponding first risk value reflecting a reduction in risk. The process resumes thereafter in step 115, with a second iteration (repeating) of steps 115 through 130 (i.e., re-generating, re-correlating, re-assigning), para [0041]; the business processes of the organization may be adjusted or modified such that the fewest possible number of positions fall in the red category 210. That is, the business processes may be changed to reduce the fraud risk associated with as many positions as possible. Such adjusting may include modifying certain control policies and procedures associated with, for example, financial reporting, appropriation of assets, expenditures and liabilities, obtaining revenue and assets, and incurring and/or reporting costs and expenses. Such adjusting may also include changing the separation of duties between positions within the organization, para [0047]).  Thus it would have been obvious to combine the teachings for accuracy.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry et al., as discussed above, in view of Liao et al. (US 20100042454).
As per claim 6, Curry teaches the system of claim 1, but fails to teach wherein the scoring models are created using supervised machine learning.
However, in related art, Liao teaches wherein the scoring models are created using supervised machine learning (e.g. for a risk indicator that is a single value, e.g., loan value for a broker, the difference between the loan value of each loan of the broker and the mean (assuming a simple Gaussian distribution of loan values) divided by the standard deviation of the loan values over the entire set of historical loans for all brokers might be used as a risk indicator for that risk indicator score. Embodiments that include more sophisticated clustering algorithms such as k-means may be used along with multi-dimensional risk indicators to provide for more powerful entity scores. The corresponding entity scoring module 150 for each entity (e.g., account executive scoring module 152, broker scoring module 154, loan officer scoring module 156, and appraisal scoring module 158) may create a weighted average of the scores of a particular entity over a range of risk indicators that are relevant to a particular transaction, para [0050]-[0051]; FIG. 7 is a flowchart illustrating an example of a method of performing the block 302 of FIG. 5 of generating the loan models 132 in the fraud detection system 100. Supervised learning algorithms identify a relationship between input features and target variables based on 
Prior to the effective filing date it would have been obvious to combine the teachings by including the system of Liao because the modification would improve fraud detection in financial transactions by providing supervised learning algorithms to identify a relationship between input features and target variables based on training data.
Claims 1, 2, 3, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry et al. (US 20080086342) in view of Choudhuri et al. (US 20130024358 ) and Boding et al. (US 20140089193).
As per claim 1, Curry teaches a system comprising:
at least one network connected server having risk assessment (e.g. the risk assessment algorithm 310, the risk evaluation process 320, and the fraud risk determination step 370 are allowed to evolve simultaneously in order to take into account new data entered. Such heuristic algorithms may be implemented as, for example, genetic algorithms and/or neural network-based algorithms on processor-based platforms, para [0078]; When determining risk as part of the method 100, organizational exposure is examined based on the idea that positions of responsibility at risk are equivalent to opportunity for individuals in those positions to commit fraud. Examples of some of the key criteria that are considered with respect to the positions include, but are certainly not limited to, para [0040]); due diligence (e.g. In step 115, a business process fraud risk map is generated based on the review by generating and assigning first risk values to the business processes of the organization. In step 120, the business process fraud risk map is correlated to positions of responsibility within the organization. In step 125, second risk values are generated and assigned to the correlated positions based on the correlating step 
wherein said modules have risk algorithms or rules that identify potential organizational fraud (e.g. An embodiment of the present invention is a method to assess and reduce the risk of fraud within an organization. The method includes performing a review of the 
wherein said system applies a scoring model to process transactions by scoring them and sidelines potential fraudulent transactions for reporting or further processing (e.g. the risk assessment data 315 enters the fraud risk evaluation process 320. In accordance with an embodiment of the present invention, the risk assessment data 315 is operated on by the fraud risk evaluation process 320 to generate a fraud risk determination in response to the risk assessment data 315. The fraud risk determination is a reliable indicator of the individual's level of risk with respect to fraudulent activity. In accordance with an embodiment of the present invention, the fraud risk determination may take the form of a quantitative score, para [0065]; If the fraud risk determination is greater than the threshold value, then a decision not to provide the determination is made. If the fraud risk determination is less than the threshold value, then a decision to provide the determination is made. In accordance with an alternative embodiment of the present invention, if the resultant fraud risk determination is within a predefined range of 
Curry fails to teach wherein said further processing of potential fraudulent transactions comprises reducing false positives by scoring them via a second scoring model and sidelining those potential fraudulent transactions which meet a predetermined threshold value.
However, in related art, Choudhuri teaches wherein said further processing of potential fraudulent transactions comprises reducing false positives by scoring them via a second scoring model and sidelining those potential fraudulent transactions which meet a predetermined threshold value (e.g. transactions that are deemed potentially fraudulent by the conventional pre-existing fraud detection system may be subjected to further processing in the multi-stage filtering platform to reduce false-positive occurrences and lessen the burden of fraud investigators to perform a more details fraud analysis, para [0052]; The fraud detection-related actions that result from identifying a potential fraudulent transaction may include, but are not limited to, automated fraud scoring and/or decision making, intervention by a fraud analyst, preventing a transaction from occurring in past or future, para [0072]; the computer-implemented method 1100 determines if a fraud alert is a false positive by receiving financial transaction information, wherein the financial transaction information includes a fraud alert; executing a first stage fraud filtration on the financial transaction information; and determining if a risk of fraud is above a pre-defined threshold based on the first stage fraud filtration. If the risk of fraud is not above the pre-defined threshold, indicating a possibility that the fraud alert is a false positive, the computer-implemented method enriches the financial transaction information with supplemental information; executes a plurality of successive fraud filtrations using the financial transaction information with the supplemental information; and determines if the risk of fraud is 
Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to combine the teachings to include the system of Choudhuri because the modification would provide improved system for fraud detection by reducing false-positives fraud identifications which leads to legitimate transactions being declined causing loss of revenue to the financial institution.
Curry/ Choudhuri are silent to explicitly teaching subsequent transactions that match are automatically sidelined without being processed and scored.
Boding et al. teaches using fraud profiles and fraud scores and updating them intelligently based on models.  At paragraph [0043] + Boding et al. teaches analyzing past transaction data for a transaction can result in a new rule to reject similar future transactions.  Therefore, “matched” transactions in an obvious expedient.  Thus, Boding et al. teaches when a transaction results in a chargeback, recognizing this, and rejecting future similar transactions.
Prior to the effective filing date it would have been obvious to combine the teachings for adjusting/ intelligent decision making as it pertains to fraud for transactions.  
As per claim 2, Curry and Choudhuri teaches the system of claim 1. Curry further teaches wherein said processing occurs iteratively and said system recalibrates the risk algorithms or rules underlying the scores over time (e.g. a decision is made as to whether the number of positions having a second risk value being on a higher-risk side of a risk threshold value (e.g., being in a highest risk category) is acceptable. If not acceptable, then in step 135 at least one of the business processes is adjusted or modified in an attempt to change at least one corresponding 
As per claim 3, Curry and Choudhuri teaches the system of claim 1. Choudhuri further teaches wherein said sidelined transactions are autonomously processed by a similarity matching algorithm (e.g. The first filtering stages include a calculation, an algorithm, or any type of formula for eliminating subsets of data from a data pool based on specified criteria, para [0075]).  Thus it would have been obvious to combine the teachings for accuracy.
As per claim 4, Curry and Choudhuri teaches the system of claim 4. Choudhuri further teaches wherein a transaction may be manually cleared as a false positive and wherein similar transactions to those manually cleared as a false positive are automatically given the benefit of the prior clearance (e.g. a preliminary filtering stage or multiple stages may eliminate or clear a substantial percentage of the total number of transactions that are further scrutinized by a fraud investigator, and in some embodiments, a majority percentage of the total number of transactions that are investigated for fraud. Thus, preliminary filtration may act to free financial institution 
As per claim 5, Curry and Choudhuri teaches the system of claim 5. Choudhuri further teaches wherein less benefit is automatically accorded to said similar transactions with the passage of time (e.g. In some embodiments, the first rule includes a time period. For example, in some embodiments, the first rule includes time stamps associated with one or more transactions. The filtered data may include, for example, only transactions that occur on a certain day or week, para [0075]), thus such combination is an obvious expedient for such expected results.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry et al./ Choudhuri et al./ Boding et al., in view of Liao et al. (US 20100042454).
As per claim 6, Curry/Choudhuri/ Boding et al. teaches the system of claim 1, but fails to teach wherein the scoring models are created using supervised machine learning.  Boding et al. does teach new fraud profiles (paragraph [0006] + which can obviate scoring models using machine learning.
However, in related art, Liao teaches wherein the scoring models are created using supervised machine learning (e.g. for a risk indicator that is a single value, e.g., loan value for a broker, the difference between the loan value of each loan of the broker and the mean (assuming 
Prior to the effective filing date it would have been obvious to combine the teachings by including the system of Liao because the modification would improve fraud detection in financial transactions by providing supervised learning algorithms to identify a relationship between input features and target variables based on training data.

Claims 1, 2, 3, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry et al. (US 20080086342) in view of Choudhuri et al. (US 20130024358 ) As per claim 1, Curry teaches a system comprising:
at least one network connected server having risk assessment (e.g. the risk assessment algorithm 310, the risk evaluation process 320, and the fraud risk determination step 370 are allowed to evolve simultaneously in order to take into account new data entered. Such heuristic algorithms may be implemented as, for example, genetic algorithms and/or neural network-based algorithms on processor-based platforms, para [0078]; When determining risk as part of the method 100, organizational exposure is examined based on the idea that positions of responsibility at risk are equivalent to opportunity for individuals in those positions to commit fraud. Examples of some of the key criteria that are considered with respect to the positions include, but are certainly not limited to, para [0040]); due diligence (e.g. In step 115, a business process fraud risk map is generated based on the review by generating and assigning first risk values to the business processes of the organization. In step 120, the business process fraud risk map is correlated to positions of responsibility within the organization. In step 125, second risk values are generated and assigned to the correlated positions based on the correlating step 120.For any given position, the second risk value assigned to that position may place that position in one of several defined categories of risk (e.g., high, intermediate, low), para [0039]; the types of relationships that exist within the organization and the quality of same (e.g., partners, joint venture, external to company, para [0040]);  transaction and email monitoring (e.g. the monitoring mechanisms employed within the organization to monitor behavior of a person in a particular position, and frequency of that monitoring (e.g., on-going, periodic, non-existent), para [0040]); internal controls (e.g. the established controls within the organization (e.g., adequacy of separation of duties), para [0040]); investigations case management (e.g. If, at any time during the certification period, issues of concern are identified, the corresponding event is investigated for accuracy, and, depending on the results of the investigation, certification may be suspended, cancelled, re-rated, or left unchanged. The certification entity, in accordance with an embodiment of the present invention, is an evaluator of risk, para [0030]); policies and procedures the established standards within the organization (e.g., regulated, specific to the locale), para [0040]); training and certification (e.g., All, or a subset, of the identified persons may be selected to go through an anti-fraud risk (e.g., certification) process (a fraud risk determination process). Those persons selected are educated about the fraud risk determination (e.g., certification) process and begin the fraud risk determination process only after providing informed consent to go through the fraud risk determination process, para [0027]); and reporting modules (e.g. the level of reporting that exists with respect to a particular position (e.g., level, frequency, content), para [0040]); 
wherein said modules have risk algorithms or rules that identify potential organizational fraud (e.g. An embodiment of the present invention is a method to assess and reduce the risk of fraud within an organization. The method includes performing a review of the organization’s business processes with respect to this risk, para [0025]; Many fraudulent financial reporting schemes involve earnings management arising from improper revenue recognition, and overstatement of assets or understatement of liabilities. Misappropriation of assets typically involves external and internal schemes such as embezzlement, payroll fraud, and theft, para [0048]; the investigative entity 340 performs an investigation based on the documented reasons for not providing a risk determination 372 and generates a set of investigative results 345. Information from the investigative results 345 may be entered into the risk assessment algorithm 310, along with the personal information disclosure statement 350 and the set of personal information records 360 and other relevant information to generate a second set of risk assessment data 315 (i.e., investigation-based risk assessment data), para [0058]); 
wherein said system applies a scoring model to process transactions by scoring them and sidelines potential fraudulent transactions for reporting or further processing (e.g. the risk assessment data 315 enters the fraud risk evaluation process 320. In accordance with an embodiment of the present invention, the risk assessment data 315 is operated on by the fraud risk evaluation process 320 to generate a fraud risk determination in response to the risk assessment data 315. The fraud risk determination is a reliable indicator of the individual's level of risk with respect to fraudulent activity. In accordance with an embodiment of the present invention, the fraud risk determination may take the form of a quantitative score, para [0065]; If the fraud risk determination is greater than the threshold value, then a decision not to provide the determination is made. If the fraud risk determination is less than the threshold value, then a decision to provide the determination is made. In accordance with an alternative embodiment of the present invention, if the resultant fraud risk determination is within a predefined range of values about the threshold value, a decision to delay providing the determination is made and, para [0065]). Reporting is taught in paragraph [0068] +.
Curry fails to teach wherein said further processing of potential fraudulent transactions comprises reducing false positives by scoring them via a second scoring model and sidelining those potential fraudulent transactions which meet a predetermined threshold value.
However, in related art, Choudhuri teaches wherein said further processing of potential fraudulent transactions comprises reducing false positives by scoring them via a second scoring model and sidelining those potential fraudulent transactions which meet a predetermined threshold value (e.g. transactions that are deemed potentially fraudulent by the conventional pre-existing fraud detection system may be subjected to further processing in the multi-stage filtering platform to reduce false-positive occurrences and lessen the burden of fraud investigators to perform a more details fraud analysis, para [0052]; The fraud detection-related actions that result from identifying a potential fraudulent transaction may include, but are not limited to, automated fraud scoring and/or decision making, intervention by a fraud analyst, preventing a transaction from occurring in past or future, para [0072]; the computer-implemented method 1100 determines if a fraud alert is a false positive by receiving financial transaction information, wherein the financial transaction information includes a fraud alert; executing a first stage fraud filtration on the financial transaction information; and determining if a risk of fraud is above a pre-defined threshold based on the first stage fraud filtration. If the risk of fraud is not above the pre-defined threshold, indicating a possibility that the fraud alert is a false positive, the computer-implemented method enriches the financial transaction information with supplemental information; executes a plurality of successive fraud filtrations using the financial transaction information with the supplemental information; and determines if the risk of fraud is above the pre-defined threshold based on the plurality of successive fraud filtrations. Further, the computer-implemented method determines if the fraud alert is a false positive based on the risk of fraud considering the first and successive stage fraud filtrations, para [0137]).
Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to combine the teachings to include the system of Choudhuri because the modification would provide improved system for fraud detection by reducing false-positives fraud identifications which leads to legitimate transactions being declined causing loss of revenue to the financial institution.
Curry/ Choudhuri are silent to explicitly teaching subsequent transactions that match are automatically sidelined without being processed and scored.  However, the Examiner notes that this limitation is not further limiting to the system itself.  It appears an issue of intended use of the data which is not patentably distinguishing.  Alternatively, the Examiner notes that it would have been obvious for a merchant to automatically sideline/ reject a transaction when they see a transaction that is the same person or card as a known thief/ fraudulent person, for security purposes.  
As per claim 2, Curry and Choudhuri teaches the system of claim 1. Curry further teaches wherein said processing occurs iteratively and said system recalibrates the risk algorithms or rules underlying the scores over time (e.g. a decision is made as to whether the number of positions having a second risk value being on a higher-risk side of a risk threshold value (e.g., being in a highest risk category) is acceptable. If not acceptable, then in step 135 at least one of the business processes is adjusted or modified in an attempt to change at least one corresponding first risk value reflecting a reduction in risk. The process resumes thereafter in step 115, with a second iteration (repeating) of steps 115 through 130 (i.e., re-generating, re-correlating, re-assigning), para [0041]; the business processes of the organization may be adjusted or modified such that the fewest possible number of positions fall in the red category 210. That is, the business processes may be changed to reduce the fraud risk associated with as many positions as possible. Such adjusting may include modifying certain control policies and procedures associated with, for example, financial reporting, appropriation of assets, expenditures and liabilities, obtaining revenue and assets, and incurring and/or reporting costs and expenses. Such adjusting may also include changing the separation of duties between positions within the organization, para [0047]).  Thus it would have been obvious to combine the teachings for accuracy.
As per claim 3, Curry and Choudhuri teaches the system of claim 1. Choudhuri further teaches wherein said sidelined transactions are autonomously processed by a similarity matching algorithm (e.g. The first filtering stages include a calculation, an algorithm, or any type of formula for eliminating subsets of data from a data pool based on specified criteria, para [0075]).  Thus it would have been obvious to combine the teachings for accuracy.
As per claim 4, Curry and Choudhuri teaches the system of claim 4. Choudhuri further teaches wherein a transaction may be manually cleared as a false positive and wherein similar transactions to those manually cleared as a false positive are automatically given the benefit of the prior clearance (e.g. a preliminary filtering stage or multiple stages may eliminate or clear a substantial percentage of the total number of transactions that are further scrutinized by a fraud investigator, and in some embodiments, a majority percentage of the total number of transactions that are investigated for fraud. Thus, preliminary filtration may act to free financial institution resources to be concentrated elsewhere, such as further in-depth processing of higher value potentially fraudulent transactions, para [0046]; If the risk of fraud is not above the pre-defined threshold, indicating a possibility that the fraud alert is a false positive, the computer-implemented method enriches the financial transaction information with supplemental information; executes a plurality of successive fraud filtrations using the financial transaction information with the supplemental information; and determines if the risk of fraud is above the pre-defined threshold based on the plurality of successive fraud filtrations, para [0137]).  Thus it would have been obvious to combine the teachings for accuracy against false positives.
As per claim 5, Curry and Choudhuri teaches the system of claim 5. Choudhuri further teaches wherein less benefit is automatically accorded to said similar transactions with the passage of time (e.g. In some embodiments, the first rule includes a time period. For example, in some embodiments, the first rule includes time stamps associated with one or more transactions. The filtered data may include, for example, only transactions that occur on a certain day or week, para [0075]), thus such combination is an obvious expedient for such expected results.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry et al. / Choudhuri et al. in view of Liao et al. (US 20100042454).
As per claim 6, Curry/Choudhuri teaches the system of claim 1, but fails to teach wherein the scoring models are created using supervised machine learning.  Boding et al. does teach new fraud profiles (paragraph [0006] + which can obviate scoring models using machine learning.
However, in related art, Liao teaches wherein the scoring models are created using supervised machine learning (e.g. for a risk indicator that is a single value, e.g., loan value for a broker, the difference between the loan value of each loan of the broker and the mean (assuming a simple Gaussian distribution of loan values) divided by the standard deviation of the loan values over the entire set of historical loans for all brokers might be used as a risk indicator for that risk indicator score. Embodiments that include more sophisticated clustering algorithms such as k-means may be used along with multi-dimensional risk indicators to provide for more powerful entity scores. The corresponding entity scoring module 150 for each entity (e.g., account executive scoring module 152, broker scoring module 154, loan officer scoring module 156, and appraisal scoring module 158) may create a weighted average of the scores of a particular entity over a range of risk indicators that are relevant to a particular transaction, para [0050]-[0051]; FIG. 7 is a flowchart illustrating an example of a method of performing the block 302 of FIG. 5 of generating the loan models 132 in the fraud detection system 100. Supervised learning algorithms identify a relationship between input features and target variables based on training data. In one embodiment, the target variables comprise the probability of fraud, para [0058]).
Prior to the effective filing date it would have been obvious to combine the teachings by including the system of Liao because the modification would improve fraud detection in financial transactions by providing supervised learning algorithms to identify a relationship between input features and target variables based on training data.


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. The Examiner has provided new art above in an alternative rejection and has also provided a 101 and art rejection based on the previous art rejection.  The Examiner notes that the newly added limitation can be seen as an intended use of the system, as it does not recite a tie to the system at .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL I WALSH/Primary Examiner, Art Unit 2887